Title: William Bingham to the Commissioners, 29 May 1778
From: Bingham, William
To: First Joint Commission at Paris,Adams, John


     
      Honble Gentn
      St. Pierre M/que May 29th 1778
     
     I have done myself the Honor of writing Several Letters to Congress upon the Subject of Remittances, for Debts I have contracted in this place on public Account; in Some of which I requested Liberty to draw upon you Gentlemen for the Amount, as being the most Sure and eligible Plan of procuring Payment. I have not as yet received any Answers to my Letters, but expect them with great Impatience.
     Should they not arrive, and Remittances fail me, I Shall be under the Necessity of drawing upon you for the Sum of Livs. 100,000 Tournois, to preserve my Credit, and enable me to pay due honor to the Engagements I have entered into, on the Public Account.
     Nothing but the most pressing Demand for this Sum, and the fullest Assurance of my Drafts being punctually honoured, could induce me to take this Liberty, without having first obtained yours and Congress’s Permission. But I am fully confident that it cannot be the Intention of Congress that their Agents Should be reduced to Difficulties, or their Credit Suffer, by a failure in their Payments.
     The Congress is indebted to me a much larger Sum, and Should I receive Remittances from America in Produce, I Should find the greatest Difficulty in disposing of it, for mercantile operations are almost Suspended here, from the Appearance of an approaching War.
     Besides, Several French Vessels have lately been taken, and carried into English Ports, for no other Reason than their having American Produce on board, which has made the Owners of Vessels very cautious of receiving it on Freight untill War is openly declared.
     It gives me Pain to impart to you the disagreeable News of the Loss of the Randolph and Alfred Frigates. The Circumstances that attended the Capture of the Alfred, greatly aggravate the Misfortune. She fell a Sacrifice to the Cowardice of Capt. Thompson Commander of the Raleigh, who declined giving her any assistance, during her Engagement with the Ceres and Ariadne Sloops of War, the one of 18 and the other of 22 Guns. I have transmitted to Congress a full and circumstantial Account of this unfortunate Event, and I hope the base and infamous Conduct of Capt. Thompson will meet with a proper and condign Punishment.
     The Stroke of Misfortune that befel the Randolph proceeded from a very different Cause, from an intemperate and indiscreet Courage. Capt. Biddle had the Confidence to attack the Yarmouth a 64 Gun Ship and was Sunk in the Engagement. Out of 305 Persons of which the Crew consisted, but four were Saved.
     A Captain of a Vessel that was taken and carried into Domenica informs me that the Day before he Sailed from Boston Mr. Deane arrived there from France. There is no late News of any Consequence from the Armies. I have the honor to be with great Respect Gentn. Your obedt. hble servt
     
      Wm Bingham
     
    